Name: Commission Regulation (EC) NoÃ 1851/2005 of 11 November 2005 setting the coefficients applicable to cereals exported in the form of Irish whiskey for the period 2005/06
 Type: Regulation
 Subject Matter: plant product;  beverages and sugar;  trade policy;  Europe
 Date Published: nan

 12.11.2005 EN Official Journal of the European Union L 296/13 COMMISSION REGULATION (EC) No 1851/2005 of 11 November 2005 setting the coefficients applicable to cereals exported in the form of Irish whiskey for the period 2005/06 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EEC) No 2825/93 of 15 October 1993 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks (2), and in particular Article 5 thereof, Whereas: (1) Article 4(1) of Regulation (EEC) No 2825/93 lays down that the quantities of cereals eligible for the refund are to be the quantities placed under control and distilled, weighted by a coefficient to be fixed annually for each Member State concerned. The coefficient expresses the average ratio between the total quantities exported and the total quantities marketed of the spirit drink concerned, on the basis of the trend noted in those quantities during the number of years corresponding to the average ageing period of the spirit drink in question. (2) On the basis of the information supplied by Ireland on the period 1 January to 31 December 2004, the average ageing period for Irish whiskey in 2004 was five years. The coefficients for the period 1 October 2005 to 30 September 2006 should therefore be set accordingly. (3) Article 10 of Protocol 3 to the Agreement on the European Economic Area precludes the grant of refunds in respect of exports to Liechtenstein, Iceland and Norway. Moreover, the Community has concluded agreements with certain third countries abolishing export refunds. In accordance with Article 7(2) of Regulation (EEC) No 2825/93, this should be taken into account in the calculation of the coefficients for the period 2005/06, HAS ADOPTED THIS REGULATION: Article 1 For the period 1 October 2005 to 30 September 2006, the coefficients referred to in Article 4 of Regulation (EEC) No 2825/93 applicable to cereals used in Ireland in the production of Irish whiskey shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 October 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 258, 16.10.1993, p. 6. Regulation as last amended by Regulation (EC) No 1633/2000 (OJ L 187, 26.7.2000, p. 29). ANNEX Coefficients applicable in Ireland Period of application Coefficient applicable to barley used in the production of Irish whiskey, category B (1) to cereals used in the production of Irish whiskey, category A 1 October 2005 to 30 September 2006 0,388 1,019 (1) Including malted barley.